DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 11/15/21 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both a satellite and input/output ports. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101 because they are not directed to a judicial exception.
Under step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon.
For the sake of argument, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, they also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. Specifically, the claims apply any judicial exception with, or by use of, a particular machine, which in this case, would be a marine seismic survey system that deploys both a node path and a surface vessel towing an array of seismic sources.
For this reason, claims 1-20 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manin et al NPL (Manin, Michael; Haumonté, Luc; and Bathellier, Eric – “Full-azimuth, full-offset, high-fidelity vector marine seismic acquisition”; The Leading Edge, April 2020) (This reference was cited in the IDS of 11/15/21 and was also cited as an X reference in the International Search Report and Written opinion dated October 25, 2021, for Application No. PCT/US2021/043039).

With respect to claim 1, Manin et al NPL discloses:
A method for performing a seismic survey of an earthen subterranean formation (abstract)
(a) deploying a node patch comprising a plurality of seismic receivers to an offshore seabed in a survey area (figure 1; page 238, see paragraph under section entitled, “FreeCable principle and technology bricks”; patch mode disclosed)
(b) deploying a surface vessel towing an array of seismic sources to the survey area located (page 243, paragraph 1 states, “A shooting vessel towing a small-volume source made up of two air guns …”)
(c) activating the array of seismic sources to generate seismic waves as the array of seismic sources are transported in an inline direction through the survey area whereby an imaging activation pattern and a velocity activation pattern are formed, wherein a lateral offset between the velocity activation pattern and the node patch is greater than a lateral offset between the imaging activation pattern and the node patch (Figure 2 shows a 64 km2 (8 km x 8 km) receiver area, which can be broadly construed to serve as the node patch. Figure 2 also shows a halo area slightly larger than the receiver area, which can be broadly construed to serve as imaging activation pattern. Figure 2 further shows an overshoot on each side of the spread (16 km x 16 km), which can be broadly construed to serve as the velocity activation pattern. From here, it is apparent that the lateral offset between the velocity activation pattern and the node patch is greater than a lateral offset between the imaging activation pattern and the node patch. Please compare figure 2 of Manin et al NPL with figure 3 of the applicant’s drawings.)
wherein the velocity activation pattern comprises a plurality of separate velocity activation lines separated by gaps (figure 2; see lines and gaps in the 16 km x 16 km area), and wherein each of the plurality of velocity activation lines has a minimum width in a crossline direction, orthogonal to the inline direction, of at least 400 meters (see figure 2; page 239, last paragraph states, “The receiver spread consists of up to 20 parallel cables spaced 400 m apart …”; page 240, paragraph 1 states, “The cable speed is such that the shooting vessel has time to shoot a complete line while the cables move 400 m.”)

With respect to claim 4, Manin et al NPL discloses:
wherein each of the seismic sources comprises a seismic airgun (page 243, paragraph 1 states, “A shooting vessel towing a small-volume source made up of two air guns …”)

With respect to claim 14, Manin et al NPL discloses:
A method for performing a seismic survey of an earthen subterranean formation (abstract)
(a) deploying a node patch comprising a plurality of seismic receivers to an offshore seabed in a survey area (figure 1; page 238, see paragraph under section entitled, “FreeCable principle and technology bricks”; patch mode disclosed)
(b) deploying a surface vessel towing an array of seismic sources to the survey area, wherein each of the seismic sources comprises an airgun (page 243, paragraph 1 states, “A shooting vessel towing a small-volume source made up of two air guns …”)
(c) activating the array of seismic sources to generate seismic waves as the array of seismic sources are transported in an inline direction through the survey area whereby an imaging activation pattern and a velocity activation pattern are formed, wherein a lateral offset between the velocity activation pattern and the node patch is greater than a lateral offset between the imaging activation pattern and the node patch (Figure 2 shows a 64 km2 (8 km x 8 km) receiver area, which can be broadly construed to serve as the node patch. Figure 2 also shows a halo area slightly larger than the receiver area, which can be broadly construed to serve as imaging activation pattern. Figure 2 further shows an overshoot on each side of the spread (16 km x 16 km), which can be broadly construed to serve as the velocity activation pattern. From here, it is apparent that the lateral offset between the velocity activation pattern and the node patch is greater than a lateral offset between the imaging activation pattern and the node patch. Please compare figure 2 of Manin et al NPL with figure 3 of the applicant’s drawings.)
wherein the velocity activation pattern comprises a plurality of separate velocity activation lines separated by gaps (figure 2; see lines and gaps in the 16 km x 16 km area)

With respect to claim 17, Manin et al NPL discloses:
wherein the plurality of gaps form at least part of the imaging activation pattern (see figure 2)

With respect to claim 19, Manin et al NPL discloses:
wherein each of the plurality of velocity activation lines has a minimum width in a crossline direction, orthogonal to the inline direction, of at least 400 meters (figure 2; pages 239-240, see section entitled “FreeCable principle and technology bricks”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al NPL (Manin, Michael; Haumonté, Luc; and Bathellier, Eric – “Full-azimuth, full-offset, high-fidelity vector marine seismic acquisition”; The Leading Edge, April 2020) (This reference was cited in the IDS of 11/15/21 and was also cited as an X reference in the International Search Report and Written opinion dated October 25, 2021, for Application No. PCT/US2021/043039).

With respect to claim 2, Manin et al NPL discloses:
The method of claim 1 (as applied to claim 1 above)
With respect to claim 2, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein each of the plurality of velocity activation lines has a minimum width in a crossline direction, orthogonal to the inline direction, of at least 500 meters
With respect to claim 2, the following limitation(s) is/are obvious in view of what Manin et al NPL discloses:
wherein each of the plurality of velocity activation lines has a minimum width in a crossline direction, orthogonal to the inline direction, of at least 500 meters (As discussed above, Manin et al NPL discloses a width of 400 meters. It does not explicitly disclose a width of 500 meters. However, it would have been obvious to one of ordinary skill in the art to space the width to a variety of different dimensions due to the obviousness rationale of design incentives or market forces prompting variations. Here, the prior art teaches a base device (or method, product) similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable. Please not that even the applicant’s specification presents the 500 meter situation as an alternative embodiment and does not establish any criticality for the value.)
With respect to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of gathering data over a wider area of coverage, which presents new points of data to consider.

With respect to claim 3, Manin et al NPL discloses:
The method of claim 1 (as applied to claim 1 above)
With respect to claim 3, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein a ratio of an average crossline width of the plurality of velocity activation lines to an average crossline width of the plurality of gaps is between 0.10 and 0.40
With respect to claim 3, the following limitation(s) is/are obvious in view of what Manin et al NPL discloses:
wherein a ratio of an average crossline width of the plurality of velocity activation lines to an average crossline width of the plurality of gaps is between 0.10 and 0.40 (It would have been obvious to one of ordinary skill in the art to arrange the cables in such a manner so that the ratio of an average crossline width of the plurality of velocity activation lines to an average crossline width of the plurality of gaps is between 0.10 and 0.40. The obviousness rationale is design incentives or market forces prompting variations. Here, the prior art teaches a base device (or method, product) similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable. Please not that even the applicant’s specification presents this as an alternative embodiment and does not establish any criticality for the claimed values.)
With respect to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of gathering data over a wider area of coverage, which presents new points of data to consider.

With respect to claim 20, Manin et al NPL discloses:
The method of claim 14 (as applied to claim 14 above)
With respect to claim 20, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein each of the plurality of velocity activation lines has a minimum width in a crossline direction, orthogonal to the inline direction, of at least 500 meters
With respect to claim 20, the following limitation(s) is/are obvious in view of what Manin et al NPL discloses:
wherein each of the plurality of velocity activation lines has a minimum width in a crossline direction, orthogonal to the inline direction, of at least 500 meters (As discussed above, Manin et al NPL discloses a width of 400 meters. It does not explicitly disclose a width of 500 meters. However, it would have been obvious to one of ordinary skill in the art to space the width to a variety of different dimensions due to the obviousness rationale of design incentives or market forces prompting variations. Here, the prior art teaches a base device (or method, product) similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable. Please not that even the applicant’s specification presents the 500 meter situation as an alternative embodiment and does not establish any criticality for the value.)
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of gathering data over a wider area of coverage, which presents new points of data to consider.

Claim(s) 5-13, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al NPL (Manin, Michael; Haumonté, Luc; and Bathellier, Eric – “Full-azimuth, full-offset, high-fidelity vector marine seismic acquisition”; The Leading Edge, April 2020) in view of Abma et al (US PgPub 20150204991).

With respect to claim 5, Manin et al NPL discloses:
The method of claim 1 (as applied to claim 1 above)
With respect to claim 5, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein an activation density of each of the plurality of velocity activation lines is greater than an activation density of the imaging activation pattern 
With respect to claim 5, Abma et al discloses:
wherein an activation density of each of the plurality of velocity activation lines is greater than an activation density of the imaging activation pattern (This limitation is obvious in view of the combination of Manin et al and Abma et al. Paragraphs 0027-0028 of the applicant’s specification state, “As used herein, the term ‘activation density’ is defined as the number of ‘shots’ or activations of seismic sources per unit area. Conventional practice is to use the same activation density throughout the entire area of the survey. By instead grouping the shot points of the velocity-survey halo into spaced activation lines …” Abma et al teaches firing the sources at increasing or decreasing rate, which results in a variation of activation density. Paragraph 0030 states, “Simultaneous source acquisition in the marine context, for example, is a method of increasing the shot spatial sampling density …” It would be obvious to apply the principles of Abma et al to the invention of Manin et al NPL.)
With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abma et al into the invention of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of providing user flexibility in adjusting the timing of source activations.

With respect to claim 6, Manin et al NPL discloses:
The method of claim 1 (as applied to claim 1 above)
With respect to claim 6, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein the array of seismic sources, upon activation, is configured to produce a combined average amplitude of less than 200 decibels (dB), integrated over about 10 seconds, at frequencies less than 1.7 Hertz (Hz)  
With respect to claim 6, Abma et al discloses:
wherein the array of seismic sources, upon activation, is configured to produce a combined average amplitude of less than 200 decibels (dB), integrated over about 10 seconds, at frequencies less than 1.7 Hertz (Hz) (This limitation is obvious in view of the combination of Manin et al and Abma et al. Paragraph 0008 of Abma et al states, “there is provided a system and method of marine seismic exploration that allows seismic sources to be used more efficiently than has been possible heretofore, and that provides a means of controlling the properties (e.g., frequency, maximum amplitude, etc.) or Popcorn-type pattern of source activations by adjusting the timing and subarray composition of the source activations.” It would be obvious to apply the principles of Abma et al into the invention of Manin et al NPL in order to allow for enhanced control of various properties of seismic source activation, including controlling the properties to mirror the claimed values. Please note that the applicant’s specification presents the claimed values as a permissible embodiment. It has not established criticality for these values.)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abma et al into the invention of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of providing user flexibility in adjusting the various properties of seismic source activations.

With respect to claim 7, Manin et al NPL discloses:
The method of claim 1 (as applied to claim 1 above)
With respect to claim 7, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
(d) correcting a seismic velocity model associated with the subterranean formation based on seismic data collected from the velocity activation pattern
(e) creating a seismic image of the subterranean formation based on seismic data collected from the imaging activation pattern and the seismic velocity model corrected at (d)
With respect to claim 7, Abma et al discloses:
(d) correcting a seismic velocity model associated with the subterranean formation based on seismic data collected from the velocity activation pattern (figure 2 and paragraph 0041 of Abma et al discloses seismic processing that includes editing, signal processing/conditioning/imaging (which can include corrections), image enhancement, and reinterpretation of seismic data. In view of the various control, correction, and enhancement features of Abma et al, the claimed limitation is obvious in view of the combination of Manin et al NPL and Abma et al.)
(e) creating a seismic image of the subterranean formation based on seismic data collected from the imaging activation pattern and the seismic velocity model corrected at (d) (obvious in view of combination; Manin et al NPL discloses survey images throughout its disclosure, and Abma et al discloses designing marine seismic survey to image subsurface target (figure 1, reference 110) and also data/image enhancement (figure 2, reference 260)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abma et al into the invention of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of enhancing seismic images.

With respect to claim 8, Manin et al NPL discloses:
A method for performing a seismic survey of an earthen subterranean formation (see claim 1)
(a) deploying a node patch comprising a plurality of seismic receivers to an offshore seabed in a survey area (see claim 1)
(b) deploying a surface vessel towing a array of seismic sources to the survey area located (see claim 1)
(c) activating the array of seismic sources to generate seismic waves as the array of seismic sources is transported in an inline direction through the survey area whereby an imaging activation pattern and a velocity activation pattern are formed, wherein a lateral offset between the velocity activation pattern and the node patch is greater than a lateral offset between the imaging activation pattern and the node patch (see claim 1)
wherein the velocity activation pattern comprises a plurality of separate velocity activation lines separated by gaps (see claim 1)
With respect to claim 8, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein the array of seismic sources, upon activation, is configured to produce a combined average amplitude of less than 200 decibels (dB), integrated over about 10 seconds, at frequencies less than 1.7 Hertz (Hz)  
With respect to claim 8, Abma et al discloses:
wherein the array of seismic sources, upon activation, is configured to produce a combined average amplitude of less than 200 decibels (dB), integrated over about 10 seconds, at frequencies less than 1.7 Hertz (Hz) (This limitation is obvious in view of the combination of Manin et al and Abma et al. Paragraph 0008 of Abma et al states, “there is provided a system and method of marine seismic exploration that allows seismic sources to be used more efficiently than has been possible heretofore, and that provides a means of controlling the properties (e.g., frequency, maximum amplitude, etc.) or Popcorn-type pattern of source activations by adjusting the timing and subarray composition of the source activations.” It would be obvious to apply the principles of Abma et al into the invention of Manin et al NPL in order to allow for enhanced control of various properties of seismic source activation, including controlling the properties to mirror the claimed values. Please note that the applicant’s specification presents the claimed values as a permissible embodiment. It has not established criticality for these values.)
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abma et al into the invention of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of providing user flexibility in adjusting the various properties of seismic source activations.

With respect to claim 9, Manin et al NPL, as modified, discloses:
wherein the plurality of gaps form at least part of the imaging activation pattern (see figure 2 of Manin et al NPL)

With respect to claim 10, Manin et al NPL, as modified, discloses:
wherein each of the plurality of velocity activation lines has a minimum width in a crossline direction, orthogonal to the inline direction, of at least 400 meters (see claim 1)

With respect to claim 11, Manin et al NPL, as modified, discloses:
wherein a ratio of an average crossline width of the plurality of velocity activation lines to an average crossline width of the plurality of gaps is between 0.10 and 0.40 (see claim 3)

With respect to claim 12, Manin et al NPL, as modified, discloses:
wherein an activation density of each of the plurality of velocity activation lines is greater than an activation density of the imaging activation pattern (see claim 5)

With respect to claim 13, Manin et al NPL, as modified, discloses:
(d) correcting a seismic velocity model associated with the subterranean formation based on seismic data collected from the velocity activation pattern (see claim 7)
(e) creating a seismic image of the subterranean formation based on seismic data collected from the imaging activation pattern and the seismic velocity model corrected at (d) (see claim 7)

With respect to claim 15, Manin et al NPL discloses:
The method of claim 14 (as applied to claim 14 above)
With respect to claim 15, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein the array of seismic sources, upon activation, is configured to produce a combined average amplitude of less than 200 decibels (dB), integrated over about 10 seconds, at frequencies less than 2.5 Hertz (Hz)  
With respect to claim 15, Abma et al discloses:
wherein the array of seismic sources, upon activation, is configured to produce a combined average amplitude of less than 200 decibels (dB), integrated over about 10 seconds, at frequencies less than 2.5 Hertz (Hz) (This limitation is obvious in view of the combination of Manin et al and Abma et al. Paragraph 0008 of Abma et al states, “there is provided a system and method of marine seismic exploration that allows seismic sources to be used more efficiently than has been possible heretofore, and that provides a means of controlling the properties (e.g., frequency, maximum amplitude, etc.) or Popcorn-type pattern of source activations by adjusting the timing and subarray composition of the source activations.” It would be obvious to apply the principles of Abma et al into the invention of Manin et al NPL in order to allow for enhanced control of various properties of seismic source activation, including controlling the properties to mirror the claimed values. Please note that the applicant’s specification presents the claimed values as a permissible embodiment. It has not established criticality for these values.)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abma et al into the invention of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of providing user flexibility in adjusting the various properties of seismic source activations.

With respect to claim 16, Manin et al NPL discloses:
The method of claim 14 (as applied to claim 14 above)
With respect to claim 16, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein an activation density of each of the plurality of velocity activation lines is greater than an activation density of the imaging activation pattern 
With respect to claim 16, Abma et al discloses:
wherein an activation density of each of the plurality of velocity activation lines is greater than an activation density of the imaging activation pattern (This limitation is obvious in view of the combination of Manin et al and Abma et al. Paragraphs 0027-0028 of the applicant’s specification state, “As used herein, the term ‘activation density’ is defined as the number of ‘shots’ or activations of seismic sources per unit area. Conventional practice is to use the same activation density throughout the entire area of the survey. By instead grouping the shot points of the velocity-survey halo into spaced activation lines …” Abma et al teaches firing the sources at increasing or decreasing rate, which results in a variation of activation density. Paragraph 0030 states, “Simultaneous source acquisition in the marine context, for example, is a method of increasing the shot spatial sampling density …” It would be obvious to apply the principles of Abma et al to the invention of Manin et al NPL.)
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abma et al into the invention of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of providing user flexibility in adjusting the timing of source activations.

With respect to claim 18, Manin et al NPL discloses:
The method of claim 14 (as applied to claim 14 above)
With respect to claim 18, Manin et al NPL differs from the claimed invention in that it does not explicitly disclose: 
(d) correcting a seismic velocity model associated with the subterranean formation based on seismic data collected from the velocity activation pattern
(e) creating a seismic image of the subterranean formation based on seismic data collected from the imaging activation pattern and the seismic velocity model corrected at (d)
With respect to claim 18, Abma et al discloses:
(d) correcting a seismic velocity model associated with the subterranean formation based on seismic data collected from the velocity activation pattern (figure 2 and paragraph 0041 of Abma et al discloses seismic processing that includes editing, signal processing/conditioning/imaging (which can include corrections), image enhancement, and reinterpretation of seismic data. In view of the various control, correction, and enhancement features of Abma et al, the claimed limitation is obvious in view of the combination of Manin et al NPL and Abma et al.)
(e) creating a seismic image of the subterranean formation based on seismic data collected from the imaging activation pattern and the seismic velocity model corrected at (d) (obvious in view of combination; Manin et al NPL discloses survey images throughout its disclosure, and Abma et al discloses designing marine seismic survey to image subsurface target (figure 1, reference 110) and also data/image enhancement (figure 2, reference 260)
With respect to claim 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abma et al into the invention of Manin et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of enhancing seismic images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moldoveanu et al (WO 2021142064 A1) discloses systems and methods for performing seismic survey in shallow water areas.
Routh et al (US PgPub 20160097870) discloses seismic survey design using full wavefield inversion.
Siliqi et al (US PgPub 20180259666) discloses a marine mixed-spread system and method for data acquisition.
Burnett et al (US PgPub 20170176613) discloses a method to design geophysical surveys using full wavefield inversion point-spread function analysis.
Halliday et al (US PgPub 20170363757) discloses systems and methods for attenuating noise in seismic data and reconstructing wavefields based on the seismic data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/16/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    
7/20/22